People v Black (2017 NY Slip Op 08469)





People v Black


2017 NY Slip Op 08469


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Gische, J.P., Kapnick, Oing, Moulton, JJ.


5115 3158/14 3462/14

[*1]The People of the State of New York, Respondent,
vDavon Black, Defendant-Appellant.


Cardozo Appeals Clinic, New York (Stanley Neustadter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered April 14, 2015, convicting defendant, after a jury trial, of burglary in the first degree and robbery in the second and third degrees, and sentencing him to an aggregate term of eight years, unanimously affirmed.
There was legally sufficient evidence to support the element of physical injury (see e.g. People v Medina, 139 AD3d 460, 460 [1st Dept 2016], lv denied 28 NY3d 933 [2016]). In a struggle over the victim's phone, defendant slammed her against a wall and hurled her down a flight of stairs, causing bruises on her legs and face that were visible in photographs taken four days later. The victim also felt pain for several days while chewing her food. The statutory element of "substantial pain" may be satisfied by relatively minor injuries causing moderate, but "more than slight or trivial pain" (see People v Chiddick, 8 NY3d 445, 447 [2007]), even in the absence of any medical treatment (see People v Guidice, 83 NY2d 630, 636 [1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK